United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-1742
                                  ___________

Belinda C. Dillon, as next friend      *
of Joshua Wayne Dillon and Jonathan    *
Edward Dillon,                         *
                                       *
            Appellant,                 * Appeal from the United States
                                       * District Court for the Eastern
      v.                               * District of Arkansas.
                                       *
City of Conway, Arkansas,              *    [UNPUBLISHED]
                                       *
            Appellee.                  *
                                  ___________

                            Submitted: March 11, 2004

                                 Filed: April 5, 2004
                                  ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.


      Belinda Dillon appeals the district court's1 grant of summary judgment to the
City of Conway on her pregnancy-discrimination claim. We affirm.




      1
       The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas.
       We agree with the district court that Dillon failed to produce evidence that
permitted an inference of pregnancy discrimination. Title VII only guarantees that
pregnant women are treated as well as nonpregnant employees who are similarly
situated. Deneen v. Northwest Airlines, Inc., 132 F.3d 431, 436-37 (8th Cir. 1998).
After reviewing the record, we agree that Dillon did not produce any evidence
showing that similarly situated probationary employees were treated differently. Nor
did she produce other evidence that would permit an inference that she was fired
because she was pregnant. Without this evidence, Dillon failed to meet her burden
under the first step of McDonnell Douglas, and the district court correctly granted
summary judgment to the City.
                        ______________________________




                                        -2-